Exhibit 10.1

FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into on June 19th,
2019, by and between HUDSON SKYWAY LANDING, LLC, a Delaware limited liability
company (“Landlord”), and IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.          Landlord and Tenant are parties to that certain lease dated October
19, 2018 (the “Lease”).  Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 12,322 rentable square feet (the
“Existing Premises”) described as Suite 125 on the first floor of the building
commonly known as Skyway Landing II located at 999 Skyway Road, San Carlos,
California (the “Building”).

 

B.          The parties wish to expand the Premises (defined in the Lease) to
include additional space, containing approximately 8,110 rentable square feet
described as Suite 100 on the first floor of the Building and shown on Exhibit A
attached hereto (the “Expansion Space”), on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.          Expansion.

 

1.1.       Effect of Expansion.  Effective as of the Expansion Effective Date
(defined in Section 1.2 below), the Premises shall be increased from 12,322
rentable square feet on the first floor to 20,432 rentable square feet on the
first floor by the addition of the Expansion Space, and, from and after the
Expansion Effective Date, the Existing Premises and the Expansion Space shall
collectively be deemed the Premises.  The term of the Lease for the Expansion
Space (the “Expansion Term”)  shall commence on the Expansion Effective Date
and, unless sooner terminated in accordance with the Lease, end on the
Expiration Date (which the parties acknowledge is April 30, 2021).  From and
after the Expansion Effective Date, the Expansion Space shall be subject to all
the terms and conditions of the Lease except as provided herein.  Except as may
be expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Expansion Space, any allowance, free rent or other financial
concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Expansion Space.

 

1.2.       Expansion Effective Date.  As used herein, “Expansion Effective Date”
means the date on which Landlord delivers to Tenant the Expansion Space in broom
clean condition (which date is anticipated to be June 1, 2019).  Any delay in
the Expansion Effective Date shall not subject Landlord to any liability for any
loss or damage resulting therefrom.  If the Expansion Effective Date is delayed,
the Expiration shall not be similarly extended.

 

1.3.       Confirmation Letter.  At any time after the Expansion Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit C
attached hereto, as a confirmation of the information set forth therein.  Tenant
shall execute and return (or, by written notice to Landlord, reasonably object
to) such notice within five (5) days after receiving it.

 





1




2.          Base Rent.  With respect to the Expansion Space during the Expansion
Term, the schedule of Base Rent shall be as follows:

 

Period During Expansion
Term

Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)

Monthly Base Rent

Expansion Effective Date through last day of 12th full calendar month of
Expansion Term

$57.00

$38,522.50

13th full calendar month of Expansion Term through last day of Expansion Term

$58.71

$39,678.18

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3.          Additional Security Deposit.  No additional Security Deposit shall
be required in connection with this Amendment.

 

4.          Tenant’s  Share.  With respect to the Expansion Space during the
Expansion Term, Tenant’s  Share shall be 6.8441%.

 

5.          Expenses and Taxes.  With respect to the Expansion Space during the
Expansion Term, Tenant shall pay for Tenant’s  Share of Expenses and Taxes  in
accordance with the terms of the Lease.

 

6.          Improvements to Expansion Space.

 

6.1.       Configuration and Condition of Expansion Space.  Tenant acknowledges
that it has inspected the Expansion Space and agrees to accept it in its
existing configuration and condition (or in such other configuration and
condition as any existing tenant of the Expansion Space may cause to exist in
accordance with its lease), without any representation by Landlord regarding its
configuration or condition and without any obligation on the part of Landlord to
perform or pay for any alteration or improvement, except as may be otherwise
expressly provided in this Amendment.

 

6.2.       Responsibility for Improvements to Expansion Space.  Any improvements
to the Expansion Space performed by or on behalf of Tenant on or after the
Expansion Effective Date shall be paid for by Tenant (subject to the Allowance
described in Section 1.1 of Exhibit B-1 to the Lease as incorporated herein by
this reference)  and performed in accordance with the terms of the Lease
(including, without limitation, Exhibit B-1 thereto, as amended hereby).  The
parties further acknowledge and agree that each reference to “Premises” in
Exhibit B-1 to the Lease shall be deemed to mean both (a) the Existing Premises
and (b) the Expansion Space (from and after the Expansion Effective Date).
 Landlord hereby acknowledges that, as of the date hereof, the current amount of
the Allowance available for application towards the cost of Tenant Improvement
Work in the Existing Premises and the Expansion Space pursuant to Exhibit B-1 to
the Lease (as amended hereby) is $147,864.00.

 

7.          Other Pertinent Provisions.  Landlord and Tenant agree that,
effective as of the date of this Amendment (unless different effective date(s)
is/are specifically referenced in this Section), the Lease shall be amended in
the following additional respects:

 

7.1.       Parking.  Effective as of the Expansion Effective Date, the reference
to “40 unreserved parking spaces” in Section 1.9 of the Lease is hereby amended
and restated as “67 unreserved parking spaces”.

 

7.2.       California Civil Code Section 1938.  Pursuant to California Civil
Code § 1938, Landlord hereby states that the Expansion Space has not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52).

 

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further





2




states as follows:  “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises”.

 

In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Expansion Space, then (i) Tenant shall pay the
fee for such inspection, and (ii) the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Expansion Space shall be governed by the applicable terms of the Lease
(including, without limitation, Section 5 thereof).

 

7.3.       Right of First Offer.  The following provisions of the Lease are of
no further force and effect:  Section 3.1.A (2) of Exhibit F to the Lease and
the second diagram on Exhibit G to the Lease.

 

8.          Miscellaneous.

 

8.1.       This Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein.  There have been no additional
oral or written representations or agreements.  Tenant shall not be entitled, in
connection with entering into this Amendment, to any free rent, allowance,
alteration, improvement or similar economic incentive to which Tenant may have
been entitled in connection with entering into the Lease, except as may be
otherwise expressly provided in this Amendment.

 

8.2.       Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

8.3.       In the case of any inconsistency between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall govern and control.

 

8.4.       Submission of this Amendment by Landlord is not an offer to enter
into this Amendment but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Amendment until Landlord has
executed and delivered it to Tenant.

 

8.5.       Capitalized terms used but not defined in this Amendment shall have
the meanings given in the Lease.

 

8.6.       Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment.  Landlord shall indemnify and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.  Tenant acknowledges
that any assistance rendered by any agent or employee of any affiliate of
Landlord in connection with this Amendment has been made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

 

[SIGNATURES ARE ON FOLLOWING PAGE]





3




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

 

LANDLORD:

 

 

 

HUDSON SKYWAY LANDING, LLC, a Delaware limited liability company

 

By:        Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member

 

By:        Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner

 

By:        /s/ Derric DuBourdieu

Name:   Derric DuBourdieu

Title:     Senior Vice President, Leasing____

 

 

 

 

 

 

 

TENANT:

 

 

IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation

 

By:        /s/ Maria Fardis

Name:   Maria Fardis, Ph.D., M.B.A.

Title:     President and Chief Executive Officer

 

 



4




EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

Picture 1 [ex-10d1g001.jpg]

 

 



1




 

EXHIBIT B

 

WORK LETTER

 

Intentionally Omitted

 

 



1




 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

_____________________, 20__

To:        _______________________
_______________________
_______________________
_______________________

Re:        First Amendment (the “Amendment”), dated ______________, 2019, to a
lease agreement dated October 19, 2018, between HUDSON SKYWAY LANDING, LLC, a
Delaware limited liability company (“Landlord”), and IOVANCE BIOTHERAPEUTICS,
INC., a Delaware corporation  (“Tenant”), concerning Suite 100 on the first
floor of the building located at 999 Skyway Landing, San Carlos, California (the
“Expansion Space”).

Dear _________________:

In accordance with the Amendment, Tenant accepts possession of the Expansion
Space and confirms that the Expansion Effective Date is _____________, 20___.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, under Section 1.3 of the
Amendment, Tenant is required to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it.

 

 

 

 

 

 

“Landlord”:

HUDSON SKYWAY LANDING, LLC, a Delaware limited liability company

 

By:        Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member

 

By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and Accepted as
of               , 20   .

 

“Tenant”:

IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

